Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 8, 9, 11-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 12, 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by XIONG et al. (US 20190327755 with support by provisional 62710317 filed on 02/16/2018).

Regarding claims 1, 13, XIONG et al. (US 20190327755) teaches a method for transmitting uplink data by a user equipment (UE) in a wireless communication system (UE), the method comprising: 
receiving, from a base station (BS), downlink control information (DCI) for scheduling a resource for a physical uplink shared channel (PUSCH) through which the uplink data is transmitted (XIONG US 20190327755, par. 46, 47, claim 28, If the UE detects preempting DCI which schedules PUSCH that starts before or together with the previously scheduled PUSCH);
receiving, from the BS, DCI for a cancellation of the resource for the PUSCH (XIONG US 20190327755, par. 46, claim 28, If the UE detects preempting DCI which schedules PUSCH that starts before or together with the previously scheduled PUSCH it is expected that the previously scheduled PUSCH is cancelled); and
transmitting, to the BS, the uplink data on the resource for the PUSCH based on (i) the DCI for scheduling the resource for the PUSCH and (ii) the DCI for the cancellation of the resource for the PUSCH (XIONG US 20190327755, par. 46, 47, claim 28, UE transmission on PUSCH based on the DCIs that schedules PUSCH),

wherein a reference resource region (i) is configured for the cancellation of the resource for the PUSCH and (ii) includes at least one resource related to the cancellation of the resource for the PUSCH (fig. 1, par. 22, 24, 46, 48, transmission on resources that overlap in time with another UL transmission),
wherein the at least one resource is configured based on partitioning the reference resource region by a granularity (par. 47, 56, In case of UL, the granularity in frequency domain may need to be much finer than in DL where whole BWP or half BWP is used since UL transmissions are subject to power limitation and therefore are likely to be narrower than in DL),
wherein the DCI for the cancellation of the resource for the PUSCH includes information for a resource to be canceled which is based on the at least one resource included in the reference resource region (fig. 1, par. 46, 48, 61, 62, 65, the cancellation of the resource for PUSCH for a reference resource region (e.g. SRS, CSI-RS, DM-RS)), and
wherein the resource for the PUSCH is canceled based on the information for the resource to be canceled included in the DCI for the cancellation of the resource for the PUSCH (par. 61, 65, Dynamic slot-format indication (SFI) carried by DCI format 2_0 may be used to cancel the already scheduled dynamic or semi-static UL transmission).

Regarding claim 12, XIONG et al. (US 20190327755) teaches a method of receiving uplink data by a base station (BS) in a wireless communication system (RAN), the method comprising:
transmitting, to a user equipment (UE), downlink control information (DCI for scheduling a resource for a physical uplink shared channel (PUSCH) through which the uplink data is transmitted (par. 46, 47, claim 28, If the UE detects preempting DCI which schedules PUSCH that starts before or together with the previously scheduled PUSCH);

transmitting, to the UE, DCI for a cancellation of the resource for the PUSCH (par. 46, claim 28, If the UE detects preempting DCI which schedules PUSCH that starts before or together with the previously scheduled PUSCH it is expected that the previously scheduled PUSCH is cancelled); and
receiving, from the UE, the uplink data on the resource for the PUSCH based on (i) the DCI for scheduling the resource for the PUSCH and (ii) the DCI for the cancellation of the resource for the PUSCH (par. 46, 47, claim 28, UE transmission on PUSCH based on the DCIs that schedules PUSCH),
wherein a reference resource region (i) is configured for the cancellation of the resource for the PUSCH and (ii) includes at least one resource related to the cancellation of the resource for the PUSCH (fig. 1, par. 22, 24, 46, 48, transmission on resources that overlap in time with another UL transmission),
wherein the at least one resource is configured based on partitioning the reference resource region by a granularity (par. 47, 56, In case of UL, the granularity in frequency domain may need to be much finer than in DL where whole BWP or half BWP is used since UL transmissions are subject to power limitation and therefore are likely to be narrower than in DL),

wherein the DCI for the cancellation of the resource for the PUSCH includes information for a resource to be canceled which is based on the at least one resource included in the reference resource region (fig. 1, par. 46, 48, 61, 62, 65, the cancellation of the resource for PUSCH for a reference resource region (e.g. SRS, CSI-RS, DM-RS)), and
wherein the resource for the PUSCH is canceled based on the information for the resource to be canceled included in the DCI for the cancellation of the resource for the PUSCH (par. 61, 65, Dynamic slot-format indication (SFI) carried by DCI format 2_0 may be used to cancel the already scheduled dynamic or semi-static UL transmission).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 8, 9, 11, 14, 16, 17, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over XIONG et al. (US 20190327755 with support by provisional 62710317 filed on 02/16/2018) in view CHANG et al. (US 20200396026).

Regarding claim 8, XIONG does not teach the method of claim 17, wherein a transport block (TB) for transmission of the uplink data is mapped to the resource for the re-transmission of the uplink data.
But, CHANG et al. (US 20200396026) in a similar or same field of endeavor teaches wherein a transport block (TB) for transmission of the uplink data is mapped to the resource for the re-transmission of the uplink data (par. 141, a transport block size (TBS) of grant retransmission is the same as a TBS of the GUL, the UE 102 may perform the GUL retransmission).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by CHANG in the system of XIONG to perform retransmission of the prior un transmitted data.
The motivation would have been to prevent data loss. 


Regarding claim 9, XIONG et al. (US 20190327755) teaches the method of claim 1, wherein a HARQ of the DCI for scheduling the resource for the PUSCH and a HARQ of the second DCI for the cancellation of the resource for the PUSCH are the same (par. 46, If the preempting DCI schedules the same HARQ process).
However, XIONG does not teach same HARQ ID;
But, CHANG et al. (US 20200396026) in a similar or same field of endeavor teaches same HARQ ID (Par. 146).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by CHANG in the system of XIONG to perform retransmission of the prior un transmitted data.
The motivation would have been to prevent data loss. 

Regarding claim 11, XIONG teaches the method of claim 1, wherein a size of a transport block of the DCI for scheduling the resource for the PUSCH is the same as a size of a transport block of the DCI for the cancellation of the resource for the PUSCH (par. 60).
However, XIONG does not teach wherein a size of a transport for scheduling the resource for the PUSCH is the same as a size of a transport block for scheduling the resource for the PUSCH.
But, CHANG et al. (US 20200396026) in a similar or same field of endeavor teaches size of a transport block based on the DCI for scheduling the resource for the PUSCH is the same as a size of a transport block based on the DCI for the cancellation of the resource for the PUSCH (par. 141, a transport block size (TBS) of grant retransmission is the same as a TBS of the GUL, the UE 102 may perform the GUL retransmission; par. 144, 146).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by CHANG in the system of XIONG to perform retransmission of the prior un transmitted data.
The motivation would have been to prevent data loss. 

Regarding claim 14, XIONG does not teach the method of claim 1, wherein the resource for the PUSCH is canceled based on a value of a time interval between (i) a reception time of the DCI for the cancellation of the resource for the PUSCH and (ii) a start time of the resource for the PUSCH being larger than a value of a processing time of the UE for the DCI for the cancellation of the resource for the PUSCH.

But, CHANG et al. (US 20200396026) in a similar or same field of endeavor teaches wherein the resource for the PUSCH is canceled based on a value of a time interval between (i) a reception time of the DCI for the cancellation of the resource for the PUSCH and (ii) a start time of the resource for the PUSCH being larger than a value of a processing time of the UE for the DCI for the cancellation of the resource for the PUSCH (par. 144, When (n−n1)>=N.sub.pusch,process, the eNB 104 may transmit the DCI 1020 for GUL retransmission or initial SUL transmission).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by CHANG in the system of XIONG to perform retransmission of the prior un transmitted data.
The motivation would have been to prevent data loss. 

Regarding claim 16, XIONG teaches teaches the method of claim 1, wherein the DCI for the cancellation of the resource for the PUSCH further includes information for a resource for transmission of the uplink data related to the resource to be canceled (par. 146, retransmission grant).
However, XIONG does not teach further includes information for a resource for re-transmission of the uplink data.
But, CHANG et al. (US 20200396026) in a similar or same field of endeavor teaches wherein the DCI for the cancellation of the resource for the PUSCH further includes information for a resource for re-transmission of the uplink data related to the resource to be canceled (par. 146, retransmission grant).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by CHANG in the system of XIONG to perform retransmission of the prior un transmitted data.
The motivation would have been to prevent data loss. 


Regarding claim 17, CHANG et al. (US 20200396026) teaches the method of claim 16, further comprising:
re-transmitting, to the BS, the uplink data based on the resource for the re-transmission of the uplink data (par. 146, retransmission grant).

Regarding claim 18, XIONG teaches the method of claim 1, wherein the DCI for the cancellation of the resource for the PUSCH, a resource (i) from a time after the processing time of the UE for the DCI for the cancellation from the reception time of the DCI for the cancellation (ii) to an end of the resource for the PUSCH, among the resource for the PUSCH, is canceled (par. 46, 47, drops overlapped part).
But, XIONG does not teach wherein based on a value of a time interval between (i) a reception time of the DCI for the cancellation of the resource for the PUSCH and (ii) a start time of the resource for the PUSCH being smaller than a value of a processing time of the UE for the DCI for the cancellation of the resource for the PUSCH.

But, CHANG et al. (US 20200396026) in a similar or same field of endeavor teaches wherein based on a value of a time interval between (i) a reception time of the DCI for the cancellation of the resource for the PUSCH and (ii) a start time of the resource for the PUSCH being smaller than a value of a processing time of the UE for the DCI for the cancellation of the resource for the PUSCH, a resource (i) from a time after the processing time of the UE for the DCI for the cancellation from the reception time of the DCI for the cancellation (ii) to an end of the resource for the PUSCH, among the resource for the PUSCH, is canceled (par. 144, When the subframe gap, (n−n1)<N.sub.pusch,process (wherein N.sub.pusch,process is the process delay for PUSCH decoding, which may be equal to 4 sub-frames or other value), regardless of whether the UE 102 correctly decodes the DCI 1020, the UE 102 may ignore the DCI grant).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by CHANG in the system of XIONG to perform retransmission of the prior un transmitted data.
The motivation would have been to prevent data loss. 

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over XIONG et al. (US 20190327755 with support by provisional 62710317 filed on 02/16/2018) and CHANG et al. (US 20200396026) as applied to claim 14 above, and further in view of STERN-BERKOWITZ et al. (US 20190191429).

Regarding claim 15, CHANG teaches the method of claim 14, wherein the processing time of the UE for the DCI for the cancellation of the resource for the PUSCH (par. 144, processing time for the UE for cancellation of the resource). 
However, XIONG and CHANG do not teach the resource for the PUSCH includes a value of a timing advance (TA).
But, STERN-BERKOWITZ et al. (US 20190191429) in a similar or same field of endeavor teaches wherein the processing time of the UE for the DCI for the cancellation of the resource for the PUSCH includes a value of a timing advance (TA) (par. 6, 127).
Thus, it would have been obvious to the person of ordinary skill in the art before the effectively filing date of the claimed invention to implement the system or method as taught by STERN-BERKOWITZ in the system of XIONG and CHANG to determine the resource for PUSCH.
The motivation would have been to adjust downlink reception timing and/or uplink transmission timing according to the received downlink frame of a cell, and that timing may change.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THINH D TRAN whose telephone number is (571)270-3934. The examiner can normally be reached mon-fri 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FARUK HAMZA can be reached on 5712727969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THINH D TRAN/for /Thinh Tran/, Patent Examiner of Art Unit 2466                                                                                                                                                                                                        10/07/2022